Title: John Paul Jones to the American Commissioners, 30 August 1777
From: Jones, John Paul
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen,
Portsmouth 30th August 1777
I had the honor of writing to you from hence the 3d day of June last Copy whereof is here inclosed. Congress have thought fit to put the new Sloop of War therein mentioned, now called the Ranger under my command, and have authorized Genl. Whipple, Colo. Langdon and myself to appoint the Officers. When I took this command, the middle of last month, I found that the Cordage and Canvis which had at first been provided for the Ranger was applied as Extra Stores for the Raleigh, the Ranger entirely unrigged, the Masts, Yards, and Hull alone remained, Warlike and other Stores were wanting. These and other difficulties, altho’ they appeared almost Insuperable at first, are now in a great measure overcome by unremitting Application, and from my present Prospects I hope to have the Ranger Equipped, manned and at Sea, in a shorter space of time than any Ship hath yet been fitted in the Service, I hope to sail within Ten days. I have received late Orders from Congress, whereby I am entirely unlimited, these Orders however do not contradict my former Orders for France, as appears also by a late Letter from Mr. Morris to Genl. Whipple, and therefore at the end of my Cruise I purpose to put in there, and do myself the honor of waiting on you with the Letter which was given me in charge by the Secret Committee.
Inclosed I take the Liberty of sending a Copy of a Paper, which I drew out at Philadelphia at the request of the President in April last, when a Navy System was under consideration. As it was written in very little time, and contains only the thoughts of an Individual, it may doubtless be lyable to exceptions, but should any useful hints arise from it my end will be fully answered. At present we have no Navy system, or Board of Admiralty, without which we never can have a respectable Navy, and by the late Line of Rank every Officer who stepped forth at the beginning in Ships, like the Alfred, altogether unfit for War, when Independance had not been mentioned out of doors, now finds himself superseded by Men who were then afraid to venture, and whoe’s superiour Abilities are now at best presumptive. I am myself superseded by thirteen Persons who cannot plead superiour Services or Abilities. This is one of the evil Effects of the hurry of Business, and of attending to Recommendation without Examination, or proof of Abilities by Services. When an Officer who is conscious of having done his duty finds himself superseded by Men with whom a few years ago he would have disdained an Acquaintance, the thought must be galling indeed. My honor must be sacred, and I am determined never to draw my Sword under the command of any Man who was not in the Navy as early as myself, unless he hath merited a Preference by his superior Services and abilities.
I could point out various Enterprizes, which I think might be effected from France with the new Frigate in question and the Ranger, but it is unnecessary untill I arrive there.
I understand that there are Frigates lately built, and now Building in France that mount Thirty two Guns on one deck. They are capable of carrying Eighteen Pounders, and must Sail exceedingly fast. I should be happy if one of these Ships could be procured for me.
As the Packet is just going I must conclude, and I have the honor to be with Sentiments of Esteem and respect, Gentlemen, Your very Obedient, most humble Servant,
Jno P Jones

   The Honble: Benja. Franklin, Silas Deane and Arthur Lee Esqrs: American Commissioners &ca. Paris.The Honble B. Franklin, S. Dean & A Lee Esqrs American Commissioners &c. Paris Portsmo. 30th Augt 1777. (Copy)

